DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the Arguments/Remarks filed on 12/10/2021.
Claims 1 – 4, 6, 8 – 14, 16 – 18, 20, and 21 are amended. Claims 1 – 21 are pending for consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) dated 08/17/2021 have been received and considered.

Response to Arguments
Applicant’s arguments in the Arguments/Remarks filed on 12/10/2021 (hereafter Remarks) have been considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 – 11, 16, and 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Karame et al. (US 2019/0019183) (hereafter Karame) and in view of Challenger et al. (US 2012/0284219) (hereafter Challenger).

Regarding claim 1 Karame teaches: A method of managing distribution of a document and access to contents of the document with security in a network comprising nodes with digital processors for remote communication over a wide area network and local data stores (Karame, in Para. [0020] discloses “The terms "node", "partner", "client", etc. refer in particular in the claims, preferably in the specification each to a device or devices adapted to perform computing like a personal computer, a tablet, a mobile phone, a server, a router, a switch or the like and comprise one or more processors having one or more cores and may be connectable to a memory for storing an application which is adapted to perform corresponding steps”),
digital processors and comprising steps of: [distributing a respective finite state machine (FSM) engine to each of the nodes in the network;] 
a node, acting as a sending node, sending a document in encrypted format into the network (Examiner note: sending node is met by a root node responsible for sending receiving, and verification of information in the network) (Karame, in Para. [0017] discloses “said root node updates the product contract description by including item information into said product contract description and wherein said publishing of said product contract description and said product item contract description is performed by sending transactions into said network, wherein said transactions are verifiable by the nodes in the network” Karame, in Para. [0049] discloses “The number of cryptographically accumulated product items may be encrypted using homomorphic encryption and the encryption key is the public key of a receiving node.”),
and said document including: a payload with document content, control data with destination data, an access control rights map, signature data, and a document destination list (Examiner note: access control rights map is met by the encoding access policy) (Karame, in Para. [0168, 0169] discloses “at least one embodiment of the present invention enables or provides at least one of: [0169] Encoding access polices and state transition rules in a contract so that a state update operation can be verified by all nodes, thus making counterfeiting detection convenient” Karame, in Para. [0046] discloses “The central verification authority may verify a signature of a partner”), 
(Karame, in Para. [0054] discloses “The manufacturer M can define the lifecycle of a product as a final state machine FSM graph so that the update of a product status has to conform to the FSM transition rules. The FSM is here embedded in the blockchain, so that the transaction, i.e. a message to update the product item status, for which a validation process is performed will lookup the FSM and verify if the state transition is valid or not.”),
a node, acting as a receiving node and executing a software client application, receiving the document, decrypting at least some of the document, and processing the document according to said control data by extracting the control data and managing document payload access and document storage and user access according to the control data, and in which: (Karame, in Para. [0049] discloses “The number of cryptographically accumulated product items may be encrypted using homomorphic encryption and the encryption key is the public key of a receiving node.”)
said software client application acts as a listener for documents directed towards that receiving node, and also acts as a compiler and executor of the control data embedded within the received document, (Examiner note: the receiving node acting as a listener, compiler, and executor of data is met by the virtual device performing all listed functions) (Karame, in Para. [0020] discloses “the devices or entities may be identical forming a single computing device. The devices or entities may also be instantiated as a virtual device running on a physical computing resource. Different devices may therefore be executed on said one physical computing resource”),
the receiving node software client application processes the control data in a manner transparently to authorized users, and the receiving node 
[uses the respective FSM engine distributed to the receiving node to execute the FSM executable software code included in the document] 
to allow the receiving node and the document to access a current document state, and to enable the document to move through a document-specific set of allowable states. (Karame, in Para. [0046] discloses “When nodes receive a new transaction they will additionally resort to the contract of the central verification authority to see if the sender account is acknowledged” Karame, in Para. [0054] discloses “The manufacturer M can define the lifecycle of a product as a final state machine FSM graph so that the update of a product status has to conform to the FSM transition rules. The FSM is here embedded in the blockchain, so that the transaction, i.e. a message to update the product item status, for which a validation process is performed will lookup the FSM and verify if the state transition is valid or not.”).
Karame fails to explicitly teach: distributing a respective finite state machine (FSM) engine to each of the nodes in the network;
uses the respective FSM engine distributed to the receiving node to execute the FSM executable software code included in the document 
Challenger, from the analogous technical field teaches:  distributing a respective finite state machine (FSM) engine to each of the nodes in the network (Challenger, in Para. [0058] discloses “When a plurality of finite state machines are initiated, they may all be initiated on the first agent or may be initiated on a plurality of separate distinct first agents. When a plurality of agents is used, these agents may all be disposed on a single node or platform within the computing system or may be disposed on a plurality of nodes distributed throughout the computing system or located in two or more domains.”)
uses the respective FSM engine distributed to the receiving node to execute the FSM executable software code included in the document (Challenger, in Para. [0016] discloses “In one embodiment, the first agent is disposed on a different physical node than the second agent. In one embodiment, in order to advance the finite state machine instance through the states, a plurality of transitions is executed. The plurality of transitions can be executed in series. In one embodiment, one or more actions associated with each transition are executed on two or more agents”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Karame, in view of the teaching of Challenger which discloses distribution of FSM to each node of the multiple node network through initiation on appropriate agents and allowing execution of the relevant transactions in order to improve a flow control in a distributed computing environment of Karame (Challenger, [0016, 0058]).

Regarding claim 6 Karame teaches: The method as claimed in claim 1, wherein the document includes one or more of: network configuration data including destination nodes and optimization settings relating to network load for distributing the document in an efficient manner (Karame, in Para. [0020] discloses “The devices or entities may be adapted in such a way that the corresponding steps to be computed are performed in an optimized way.”) an access control list specifying levels of authorization for recipients of the document, an access log which records access to the document, both machine access and human user access, -4-Application No.: 16/560,181 Attorney Docket No.: 00124-0005-00000 payload attributes including one or more of version numbers, checksums, and priorities, and signature-relations records includes settings relating to a map of signatures and workflow for a sequence of signatures and verifications to be enforced (Examiner note: as noted above, access control rights map is met by the encoding access policy) (Karame, in Para. [0168, 0169] discloses “at least one embodiment of the present invention enables or provides at least one of: [0169] Encoding access polices and state transition rules in a contract so that a state update operation can be verified by all nodes, thus making counterfeiting detection convenient” Karame, in Para. [0046] discloses “A central verification authority may provide verification for the nodes upon request and may register and verify users of the node.” Karame, in Para. [0046] discloses “The central verification authority may verify a signature of a partner”).

Regarding claim 7 Karame teaches: The method as claimed in claim 1, wherein the document includes executable code for dynamic instantiation of the document by the sending node (Examiner note: dynamic instantiation of the document is met by the entity instantiated as a running virtual device) (Karame, in Para. [0020] discloses “The devices or entities may also be instantiated as a virtual device running on a physical computing resource. Different devices may therefore be executed on said one physical computing resource”).

Regarding claim 8 Karame teaches: The method as claimed in claim 1, wherein the document is processed by the respective FSM engine of the receiving node as an instantiation of the FSM which understands, through the FSM executable software code, a sequence of document-specific allowable states for that document and provides document-specific features for use by the authorized users (Examiner note: executable code related to the FSM is met by the executable command state_fsm that defines the product/document state) (Karame, in Para. [0091], Table2 discloses “state_ fsm: Finite state machine of the product state. It defines the life cycle of the product, i.e., valid state transition rules. It can be realized by a key-value map” Karame, in Para. [0153, 0154] discloses “the present inventions provides a method for managing product items in our blockchain-based supply chain platform, comprising the steps of [0154] 1) PUBLISH_PRODUCT (product_info, state_ fsm)”).

Regarding claim 9 Karame teaches: The method as claimed in claim 1, wherein the receiving node determines a next user according to a next actor in a workflow which is determined according to a map within the document (Examiner note: as noted above, an access control rights map is met by the encoding access policy; an actor in a workflow is met by a computational entity running in accordance with the access policy, i.e. map) (Karame, in Para. [0168, 0169] discloses “at least one embodiment of the present invention enables or provides at least one of: [0169] Encoding access polices and state transition rules in a contract so that a state update operation can be verified by all nodes, thus making counterfeiting detection convenient”) and said map is aligned to the current state of the document as held in the executable software code to ensure that the document goes to the next agreed-upon step in the process (Examiner note: management of documents/products held in the FSM is met by the execution of the command state_fsm that defines the product/document state) (Karame, in Para. [0153, 0154] discloses “the present inventions provides a method for managing product items in our blockchain-based supply chain platform, comprising the steps of [0154] 1) PUBLISH_PRODUCT (product_info, state_ fsm)”).

Regarding claim 10 Karame teaches: The method as claimed in claim 1, wherein the receiving node determines a next user according to a next actor in a workflow which is -5-Application No.: 16/560,181 Attorney Docket No.: 00124-0005-00000 determined according to a map within the document, and said map is aligned to the current state of the document as held in the FSM executable software code to ensure that the document goes to the next agreed-upon step in the process (Examiner note: a map within a document is met by the key-value map) (Karame, in Para. [0091], Table2 discloses “state_ fsm: Finite state machine of the product state. It defines the life cycle of the product, i.e., valid state transition rules. It can be realized by a key-value map”); - 23 - and wherein the document payload is sent a plurality of times each with a different set of participating parties, and each FSM state in the document is known ahead of each respective distribution of the document, and FSM state data is included in the control data at each instance when the document is distributed (Examiner note: management of the FSM state within a document is met by execution of the command state_fsm that defines the product/document state) (Karame, in Para. [0153, 0154] discloses “the present inventions provides a method for managing product items in our blockchain-based supply chain platform, comprising the steps of [0154] 1) PUBLISH_PRODUCT (product_info, state_ fsm)”).

Regarding claim 11 Karame teaches: The method as claimed in claim 1, further comprising the sending node performing a look-up of an array of participants to determine at document run time (Examiner note: obtaining a run time of a document is met by the product lifecycle determination) (Karame, in Para. [0054] discloses “The manufacturer M can define the lifecycle of a product as a final state machine FSM graph so that the update of a product status has to conform to the FSM transition rules. The FSM is here embedded in the blockchain, so that the transaction, i.e. a message to update the product item status, for which a validation process is performed will lookup the FSM and verify if the state transition is valid or not.”).

Regarding claim 16 Karame teaches: The method as claimed in claim 1, further comprising either: allowing an authorized user to sign in with access to one document section, but make no other alterations; or allowing an update to a specific section of the document but not to another section (Examiner note: access to a selected document and denial of the access to the other docs is met by implementation of the encoding access policy) (Karame, in Para. [0168, 0169] discloses “at least one embodiment of the present invention enables or provides at least one of: [0169] Encoding access polices and state transition rules in a contract so that a state update operation can be verified by all nodes, thus making counterfeiting detection convenient” Karame, in Para. [0046] discloses “The central verification authority may verify a signature of a partner”).

Regarding claim 18 Karame teaches: The method as claimed in claim 1, wherein the FSM executable software code manages movement of the document from one document state to another document state by providing standard services to an underlying receiving node processor and the document allows a consistent approach to state changes across all document types, in which the FSM executable code maintains the state of the document (Examiner note: documents/data management with the FSM is met by implementation of the executable command state_fsm that defines the product/document state) (Karame, in Para. [0091], Table2 discloses “state_ fsm: Finite state machine of the product state. It defines the life cycle of the product, i.e., valid state transition rules. It can be realized by a key-value map” Karame, in Para. [0153, 0154] discloses “the present inventions provides a method for managing product items in our blockchain-based supply chain platform, comprising the steps of [0154] 1) PUBLISH_PRODUCT (product_info, state_ fsm)”).

Regarding claim 19 Karame teaches: The method as claimed in claim 1, wherein updates to the document are tracked and 20controlled by the nodes in a distributed audit trail, while guaranteeing that only those authorized users who have access rights to relevant document sections can interact (Karame, in Para. [0017] discloses “said root node updates the product contract description by including item information into said product contract description and wherein said publishing of said product contract description and said product item contract description is performed by sending transactions into said network, wherein said transactions are verifiable by the nodes in the network” Karame, in Para. [0040] discloses “Said product state information may be generated or updated such that the product state is determined according to one or more valid state transition rules. This allows in an easy but reliable way to enable a change of the product state”).

Regarding claim 20 Karame teaches: A network comprising a plurality of nodes with digital data processors and storage and being configured to perform the method of claim 1 (Karame, in Para. [0018] discloses “the present invention provides a network comprising a plurality of nodes, wherein said network is a decentralized blockchain consensus network, wherein said nodes of said network are interrelated with each according to a tree-like structure” Karame, in Para. [0020] discloses “The terms "node", "partner", "client", etc. refer in particular in the claims, preferably in the specification each to a device or devices adapted to perform computing like a personal computer, a tablet, a mobile phone, a server, a router, a switch or the like and comprise one or more processors having one or more cores and may be connectable to a memory for storing an application which is adapted to perform corresponding steps”).

Regarding claim 21 Karame teaches: A non-transitory computer storage medium comprising software code for implementing the method of claim 1 when executed by digital data processors (Karame, in Para. [0020] discloses “Any application may be software based and/or hardware based installed in the memory on which the processor(s) can work on.”).

Claims 2 – 4, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karame et al. (US 2019/0019183) (hereafter Karame), in view of Challenger et al. (US 2012/0284219) (hereafter Challenger), and in view of Lindahl et al. (US 2012/0150819) (here after Lindahl).

Regarding claim 2 Karame, as modified, teaches: The method as claimed in claim 1, wherein the receiving node extracts the payload and outputs data to authorized users (Examiner note: as noted above the receiving node is met by the virtual device performing all computing device functions) (Karame, in Para. [0020] discloses “the devices or entities may be identical forming a single computing device. The devices or entities may also be instantiated as a virtual device running on a physical computing resource. Different devices may therefore be executed on said one physical computing resource”)
Karame, as modified, fails to explicitly teach: by mapping sections of the payload to an access control list ACL, in which each authorized user participant has access to some or all of the document.
Lindahl from the analogous technical field teaches: by mapping sections of the payload to an access control list ACL, in which each authorized user participant has access to some or all of the document (Examiner note: the ACL list permitting access to data is met by the HTTP protocol performing an access control to the data in network through the master node) (Lindahl, in Para. [0143] discloses “The HTTP permits client computers to access various documents available via the communication network 130.” Lindahl, in Para. [0145] discloses “The master node 312 typically maintains all the files in the database including tables, control/status information, mapping, and current file locations.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Karame, as modified by Challenger, in view of the teaching of Lindahl which discloses a predefined protocol permitting data access in the network, in order to improve data access control in the network (Lindahl, [0143, 0145]).

Regarding claim 3 Karame, as modified, fails to explicitly teach: The method as claimed in claim 1, wherein the receiving node stores in an access log of the document a record of authorized user access to the payload.
Lindahl from the analogous technical field teaches: The method as claimed in claim 1, wherein the receiving node stores in an access log of the document a record of authorized user access to the payload (Lindahl, in Para. [0141] discloses “each cluster 140 includes multiple nodes 142 for storing, organizing and accessing information” Lindahl, in Para. [0371] discloses “Memory 1822 also includes data storage 1858 to store data accessed and managed by applications 1838 or applications at other servers and machines. Stored data includes data tables 1860 and transaction logs 1862 for storing and recording data being retrieved or accessed”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Karame, as modified by Challenger, in view of the teaching of Lindahl which discloses records of the data access in the system in order to improve data access control in the network (Lindahl, [0141, 0371]). 

Regarding claim 4 Karame, as modified, fails to explicitly teach: The method as claimed in claim 1, wherein the control data includes mapped document sections including: an interested parties section defining authorized users, an access control section defining, for each authorized user, a user identifier and a rights map governing access to an internal structure of the document, an access log section recording historical user access data including identifier of said user and time and nature of each access.
Lindahl from the analogous technical field teaches: The method as claimed in claim 1, wherein the control data includes mapped document sections including: an interested parties section defining authorized users, an access control section defining, for each authorized user, a user identifier and a rights map governing access to an internal structure of the document, an access log section recording historical user access data including identifier of said user and time and nature of each access (Lindahl, in Para. [0145] discloses “The master node 312 typically maintains all the files in the database including tables, control/status information, mapping, and current file locations.” Lindahl, in Para. [0371] discloses “Memory 1822 also includes data storage 1858 to store data accessed and managed by applications 1838 or applications at other servers and machines. Stored data includes data tables 1860 and transaction logs 1862 for storing and recording data being retrieved or accessed”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Karame, as modified by Challenger, in view of the teaching of Lindahl which discloses records of the data access and mapping, in order to improve access control over the data processing and storage in the network (Lindahl, [0145, 0371]).

Regarding claim 12 Karame, as modified, teaches: The method as claimed in claim 1, further comprising the sending node performing a look-up of an array of participants to determine at document run time (Examiner note: as noted above, obtaining a run time of a document is met by the product lifecycle determination) (Karame, in Para. [0054] discloses “The manufacturer M can define the lifecycle of a product as a final state machine FSM graph so that the update of a product status has to conform to the FSM transition rules. The FSM is here embedded in the blockchain, so that the transaction, i.e. a message to update the product item status, for which a validation process is performed will lookup the FSM and verify if the state transition is valid or not.”) 
Karame, as modified, fails to explicitly teach: and wherein said look-up provides instructions for a level of granularity of controlling interaction of a receiving node with specific parts of a document, according to meta data about the document and constituent parts of the document.
Lindahl from the analogous technical field teaches: and wherein said look-up provides instructions for a level of granularity of controlling interaction of a receiving node with specific parts of a document, according to meta data about the document and constituent parts of the document (Examiner note: a granularity of controlling interaction is met by dividing task with FSM into subtasks) (Lindahl, in Para. [0413] discloses “With a FSM, the task of crawling may be divided up into N subtasks, each consisting of operations that can be done without blocking, e.g., the tasks up to issuing the request for the IP address. The next subtask would then take the results of the IP look-up and continue on until all the subtasks are completed.” Lindahl, in Para. [0141] discloses “information may be any type of data or metadata and includes, but is not limited to, documents, files, tables, logs, media files, digital data, and so on.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Karame, as modified by Challenger, in view of the teaching of Lindahl which discloses operations with documents with a FSM using divisions into subtasks in order to improve documents management and control in the network (Lindahl, [0141, 0413]).

Regarding claim 15 Karame, as modified, teaches: The method as claimed in claim 1, wherein the rights map is included in an access control list (Examiner note: as noted above, access control rights map is met by the encoding access policy) (Karame, in Para. [0168, 0169] discloses “at least one embodiment of the present invention enables or provides at least one of: [0169] Encoding access polices and state transition rules in a contract so that a state update operation can be verified by all nodes, thus making counterfeiting detection convenient”) 
Karame, as modified, fails to explicitly teach: providing a desired fine grained and deep level of control.
Lindahl from the analogous technical field teaches: providing a desired fine grained and deep level of control (Examiner note: as noted above, a granularity of controlling interaction is met by dividing task with FSM into subtasks) (Lindahl, in Para. [0413] discloses “With a FSM, the task of crawling may be divided up into N subtasks, each consisting of operations that can be done without blocking, e.g., the tasks up to issuing the request for the IP address. The next subtask would then take the results of the IP look-up and continue on until all the subtasks are completed.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Karame, as modified by Challenger, in view of the teaching of Lindahl which discloses operations with documents with a FSM using divisions into subtasks in order to improve documents management and control in the network (Lindahl, [0413]).

Regarding claim 17 Karame, as modified, teaches: The method as claimed in claim 1, wherein the FSM executable software code and the access control data are dynamically modified to enable intelligent document analysis at run time to determine any shifts in access control requirements over [[its]] a lifetime of the document, (Examiner note: dynamic monitoring of documents is met by monitoring entities instantiated as running virtual devices) (Karame, in Para. [0020] discloses “The devices or entities may also be instantiated as a virtual device running on a physical computing resource. Different devices may therefore be executed on said one physical computing resource”), in which the document has M states and N authorized users who have read/write access, (Karame, in Para. [0046] discloses “A central verification authority may provide verification for the nodes upon request and may register and verify users of the node.”).
Karame, as modified, fails to explicitly teach: an authorized user acts on the document and moves the document from a first state to a second state which -7-Application No.: 16/560,181 Attorney Docket No.: 00124-0005-00000 causes that user to lose write access, but a subsequent state change caused by a second user causes said first user to re-gain write access.
Lindahl from the analogous technical field teaches: an authorized user acts on the document and moves the document from a first state to a second state which -7-Application No.: 16/560,181 Attorney Docket No.: 00124-0005-00000 causes that user to lose write access, but a subsequent state change caused by a second user causes said first user to re-gain write access (Examiner note: access management to documents is met by the application 1838 of Lindhal) (Lindahl, in Para. [0141] discloses “each cluster 140 includes multiple nodes 142 for storing, organizing and accessing information” Lindahl, in Para. [0371] discloses “Memory 1822 also includes data storage 1858 to store data accessed and managed by applications 1838 or applications at other servers and machines. Stored data includes data tables 1860 and transaction logs 1862 for storing and recording data being retrieved or accessed”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Karame, as modified by Challenger, in view of the teaching of Lindahl which discloses management to documents/data stored in memory, in order to improve documents management and control in the network (Lindahl, [0141, 0371]).

Claims 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karame et al. (US 2019/0019183) (hereafter Karame), in view of Challenger et al. (US 2012/0284219) (hereafter Challenger), and in view of Jawaharlal et al. (US 2018/0309737) (here after Jawaharlal).

Regarding claim 5 Karame, as modified, fails to explicitly teach: The method as claimed in claim 1, wherein the nodes perform encryption and decryption using public and private keys in which the public key is used to verify and encrypt and the private key is used to decrypt.
Jawaharlal from the analogous technical field teaches: The method as claimed in claim 1, wherein the nodes perform encryption and decryption using public and private keys in which the public key is used to verify and encrypt and the private key is used to decrypt (Jawaharlal, in Para, [0052] discloses “The process decrypts the encrypted language element using each private key of the plurality of private keys (318), to provide a plurality of decrypted language elements.” Jawaharlal, in Para, [0058] discloses “in cases of a local area network or metropolitan area network configuration where potentially hundreds of nodes would send data to a mail server, the mail server can generate hundreds of key pairs and send all of the public keys to all of the nodes, rather than sending one public key to each node.”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Karame, as modified by Challenger, in view of the teaching of Jawaharlal which discloses encryption/decryption processes in nodes using private/public key pairs, in order to higher security in the network (Jawaharlal, [0052, 0058]).

Regarding claim 13 Karame, as modified, fails to explicitly teach: The method as claimed in claim 1, wherein the document includes semantic definitions of sections within the document.
Jawaharlal from the analogous technical field teaches: The method as claimed in claim 1, wherein the document includes semantic definitions of sections within the document (Examiner note: semantic interoperability of documents is met by operations in the cloud environment) (Jawaharlal, in Para, [0097] discloses “A cloud computing environment is service oriented with a focus on statelessness, low coupling, modularity, and semantic interoperability. At the heart of cloud computing is an infrastructure comprising a network of interconnected nodes.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Karame, as modified by Challenger, in view of the teaching of Jawaharlal which discloses semantic interoperability of documents in cloud environment, in order to improve documents management in the network (Jawaharlal, [0097]).

Regarding claim 14 Karame, as modified, fails to explicitly teach: The method as claimed in claim 1, wherein the document includes semantic definitions of sections within the document; and wherein the semantic definitions are expressed as one or more of RDF or XML/JSON representations.
Jawaharlal from the analogous technical field teaches: The method as claimed in claim 1, wherein the document includes semantic definitions of sections within the document (Jawaharlal, in Para, [0097] discloses “A cloud computing environment is service oriented with a focus on statelessness, low coupling, modularity, and semantic interoperability. At the heart of cloud computing is an infrastructure comprising a network of interconnected nodes.”) and wherein the semantic definitions are expressed as one or more of RDF or XML/JSON representations (Examiner note: the Resource Description Framework, i.e. RDF, is a family of www specifications implemented in clouds, thus RDF representation model is available in cloud computing) (Jawaharlal, in Para, [0081] discloses “Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources ( e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Karame, as modified by Challenger, in view of the teaching of Jawaharlal which discloses semantic interoperability of documents and usage of the cloud computing network resources including the RDF representation, in order to improve documents management in the network (Jawaharlal, [0081, 0097]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431         

/TRANG T DOAN/Primary Examiner, Art Unit 2431